
	

113 HR 5096 IH: Civilian Ex­tra­ter­ri­torial Jurisdiction Act of 2014
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5096
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to clarify and expand Federal criminal jurisdiction over
			 Federal contractors and employees outside the United States, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Civilian Ex­tra­ter­ri­torial Jurisdiction Act of 2014 or the CEJA.
		2.Clarification and expansion of Federal jurisdiction over Federal contractors and employees
			(a)Extraterritorial jurisdiction over Federal contractors and employees
				(1)In generalChapter 212A of title 18, United States Code, is amended—
					(A)by transferring the text of section 3272 to the end of section 3271, redesignating such text as
			 subsection (c) of section 3271, and, in such text, as so redesignated, by
			 striking this chapter and inserting this section;
					(B)by striking the heading of section 3272; and
					(C)by adding after section 3271, as amended by this paragraph, the following new sections:
						
							3272.Offenses committed by Federal contractors and employees outside the United States
								(a)
									(1)Whoever, while employed by any department or agency of the United States other than the Department
			 of Defense or accompanying any department or agency of the United States
			 other than the Department of Defense, knowingly engages in conduct (or
			 conspires or attempts to engage in conduct) outside the United States that
			 would constitute an offense enumerated in paragraph (3) had the conduct
			 been engaged in within the special maritime and territorial jurisdiction
			 of the United States shall be punished as provided for that offense.
									(2)A prosecution may not be commenced against a person under this subsection if a foreign government,
			 in accordance with jurisdiction recognized by the United States, has
			 prosecuted or is prosecuting such person for the conduct constituting the
			 offense, except upon the approval of the Attorney General or the Deputy
			 Attorney General (or a person acting in either such capacity), which
			 function of approval may not be delegated.
									(3)The offenses covered by paragraph (1) are the following:
										(A)Any offense under chapter 5 (arson) of this title.
										(B)Any offense under section 111 (assaulting, resisting, or impeding certain officers or employees),
			 113 (assault within maritime and territorial jurisdiction), or 114
			 (maiming within maritime and territorial jurisdiction) of this title, but
			 only if the offense is subject to a maximum sentence of imprisonment of
			 one year or more.
										(C)Any offense under section 201 (bribery of public officials and witnesses) of this title.
										(D)Any offense under section 499 (military, naval, or official passes) of this title.
										(E)Any offense under section 701 (official badges, identification cards, and other insignia), 702
			 (uniform of armed forces and Public Health Service), 703 (uniform of
			 friendly nation), or 704 (military medals or decorations) of this title.
										(F)Any offense under chapter 41 (extortion and threats) of this title, but only if the offense is
			 subject to a maximum sentence of imprisonment of three years or more.
										(G)Any offense under chapter 42 (extortionate credit transactions) of this title.
										(H)Any offense under section 924(c) (use of firearm in violent or drug trafficking crime) or 924(o)
			 (conspiracy to violate section 924(c)) of this title.
										(I)Any offense under chapter 50A (genocide) of this title.
										(J)Any offense under section 1111 (murder), 1112 (manslaughter), 1113 (attempt to commit murder or
			 manslaughter), 1114 (protection of officers and employees of the United
			 States), 1116 (murder or manslaughter of foreign officials, official
			 guests, or internationally protected persons), 1117 (conspiracy to commit
			 murder), or 1119 (foreign murder of United States nationals) of this
			 title.
										(K)Any offense under chapter 55 (kidnapping) of this title.
										(L)Any offense under section 1503 (influencing or injuring officer or juror generally), 1505
			 (obstruction of proceedings before departments, agencies, and committees),
			 1510 (obstruction of criminal investigations), 1512 (tampering with a
			 witness, victim, or informant), or 1513 (retaliating against a witness,
			 victim, or an informant) of this title.
										(M)Any offense under section 1951 (interference with commerce by threats or violence), 1952
			 (interstate and foreign travel or transportation in aid of racketeering
			 enterprises), 1956 (laundering of monetary instruments), 1957 (engaging in
			 monetary transactions in property derived from specified unlawful
			 activity), 1958 (use of interstate commerce facilities in the commission
			 of murder for hire), or 1959 (violent crimes in aid of racketeering
			 activity) of this title.
										(N)Any offense under section 2111 (robbery or burglary within special maritime and territorial
			 jurisdiction) of this title.
										(O)Any offense under chapter 109A (sexual abuse) of this title.
										(P)Any offense under chapter 113B (terrorism) of this title.
										(Q)Any offense under chapter 113C (torture) of this title.
										(R)Any offense under chapter 115 (treason, sedition, and subversive activities) of this title.
										(S)Any offense under section 2442 (child soldiers) of this title.
										(T)Any offense under section 401 (manufacture, distribution, or possession with intent to distribute a
			 controlled substance) or 408 (continuing criminal enterprise) of the
			 Controlled Substances Act (21 U.S.C. 841, 848), or under section 1002
			 (importation of controlled substances), 1003 (exportation of controlled
			 substances), or 1010 (import or export of a controlled substance) of the
			 Controlled Substances Import and Export Act (21 U.S.C. 952, 953, 960), but
			 only if the offense is subject to a maximum sentence of imprisonment of 20
			 years or more.
										(b)In addition to the jurisdiction under subsection (a), whoever, while employed by any department or
			 agency of the United States other than the Department of Defense and
			 stationed or deployed in a country outside of the United States pursuant
			 to a treaty or executive agreement in furtherance of a border security
			 initiative with that country, engages in conduct (or conspires or attempts
			 to engage in conduct) outside the United States that would constitute an
			 offense for which a person may be prosecuted in a court of the United
			 States had the conduct been engaged in within the special maritime and
			 territorial jurisdiction of the United States shall be punished as
			 provided for that offense.
								(c)In this section:
									(1)The term employed by any department or agency of the United States other than the Department of Defense means—
										(A)an individual is—
											(i)employed as a civilian employee, a contractor (including a subcontractor at any tier), an employee
			 of a contractor (or a subcontractor at any tier), a grantee (including a
			 contractor of a grantee or a subgrantee or subcontractor at any tier), or
			 an employee of a grantee (or a contractor of a grantee or a subgrantee or
			 subcontractor at any tier) of any department or agency of the United
			 States other than the Department of Defense;
											(ii)present or residing outside the United States in connection with such employment; and
											(iii)not a national of or ordinarily resident in the host nation; and
											(B)in the case of an individual who is such a contractor, contractor employee, grantee, or grantee
			 employee, such employment supports a program, project, or activity for a
			 department or agency of the United States.
										(2)The term accompanying any department or agency of the United States other than the Department of Defense means an individual is—
										(A)a dependant, family member, or member of household of—
											(i)a civilian employee of any department or agency of the United States other than the Department of
			 Defense; or
											(ii)a contractor (including a subcontractor at any tier), an employee of a contractor (or a
			 subcontractor at any tier), a grantee (including a contractor of a grantee
			 or a subgrantee or subcontractor at any tier), or an employee of a grantee
			 (or a contractor of a grantee or a subgrantee or subcontractor at any
			 tier) of any department or agency of the United States other than the
			 Department of Defense, which contractor, contractor employee, grantee, or
			 grantee employee is supporting a program, project, or activity for a
			 department or agency of the United States other than the Department of
			 Defense;
											(B)residing with such civilian employee, contractor, contractor employee, grantee, or grantee employee
			 outside the United States; and
										(C)not a national of or ordinarily resident in the host nation.
										(3)The term grant agreement means a legal instrument described in section 6304 or 6305 of title 31, other than an agreement
			 between the United States and a State, local, or foreign government or an
			 international organization.
									(4)The term grantee means a party, other than the United States, to a grant agreement.
									(5)The term host nation means the country outside of the United States where the employee or contractor resides, the
			 country where the employee or contractor commits the alleged offense at
			 issue, or both.
									3273.RegulationsThe Attorney General, after consultation with the Secretary of Defense, the Secretary of State, the
			 Secretary of Homeland Security, and the Director of National Intelligence,
			 shall prescribe regulations governing the investigation, apprehension,
			 detention, delivery, and removal of persons described in sections 3271 and
			 3272 of this title..
					(2)Conforming amendmentSubparagraph (A) of section 3267(1) of title 18, United States Code, is amended to read as follows:
					
						(A)employed as a civilian employee, a contractor (including a subcontractor at any tier), or an
			 employee of a contractor (or a subcontractor at any tier) of the
			 Department of Defense (including a nonappropriated fund instrumentality of
			 the Department);.
				(b)VenueChapter 211 of title 18, United States Code, is amended by adding at the end the following new
			 section:
				
					3245.Optional venue for offenses involving Federal employees and contractors overseasIn addition to any venue otherwise provided in this chapter, the trial of any offense involving a
			 violation of section 3261, 3271, or 3272 of this title may be brought—
						(1)in the district in which is headquartered the department or agency of the United States that
			 employs the offender, or any 1 of 2 or more joint offenders; or
						(2)in the district in which is headquartered the department or agency of the United States that the
			 offender is accompanying, or that any 1 of 2 or more joint offenders is
			 accompanying..
			(c)Suspension of statute of limitationsChapter 213 of title 18, United States Code, is amended by inserting after section 3287 the
			 following new section:
				
					3287A.Suspension of limitations for offenses involving Federal employees and contractors overseasThe statute of limitations for an offense under section 3272 of this title shall be suspended for
			 the period during which the individual is outside the United States or is
			 a fugitive from justice within the meaning of section 3290 of this title..
			(d)Technical amendments
				(1)Heading amendmentThe heading of chapter 212A of title 18, United States Code, is amended to read as follows:
					
						212AExtraterritorial Jurisdiction Over Offenses of Contractors and Civilian Employees of the Federal
			 Government.
				(2)Tables of sections
					(A)The table of sections for chapter 211 of title 18, United States Code, is amended by adding at the
			 end the following new item:
						
							
								3245. Optional venue for offenses involving Federal employees and contractors overseas..
					(B)The table of sections for chapter 212A of title 18, United States Code, is amended by striking the
			 item relating to section 3272 and inserting the following new items:
						
							
								3272. Offenses committed by Federal contractors and employees outside the United States.
								3273. Regulations..
					(C)The table of sections for chapter 213 of title 18, United States Code, is amended by inserting
			 after the item relating to section 3287 the following new item:
						
							
								3287A. Suspension of limitations for offenses involving Federal employees and contractors overseas..
					(3)Table of chaptersThe item relating to chapter 212A in the table of chapters for part II of title 18, United States
			 Code, is amended to read as follows:
					
						
							212A. Extraterritorial Jurisdiction Over Offenses of Contractors and Civilian Employees of the Federal
			 Government3271.
				3.Investigative task forces for contractor and employee oversight
			(a)Establishment of investigative task forces for contractor and employee oversightThe Attorney General, in consultation with the Secretary of Defense, the Secretary of State, the
			 Secretary of Homeland Security, and the head of any other department or
			 agency of the Federal Government responsible for employing contractors or
			 persons overseas, shall assign adequate personnel and resources, including
			 through the creation of task forces, to investigate allegations of
			 criminal offenses under chapter 212A of title 18, United States Code (as
			 amended by section 2(a) of this Act), and may authorize the overseas
			 deployment of law enforcement agents and other employees of the Federal
			 Government for that purpose.
			(b)Responsibilities of attorney general
				(1)InvestigationThe Attorney General shall have principal authority for the enforcement of this Act and the
			 amendments made by this Act, and shall have the authority to initiate,
			 conduct, and supervise investigations of any alleged offense under this
			 Act or an amendment made by this Act.
				(2)Law enforcement authorityWith respect to violations of sections 3271 and 3272 of title 18, United States Code (as amended by
			 section 2(a) of this Act), the Attorney General may authorize any person
			 serving in a law enforcement position in any other department or agency of
			 the Federal Government, including a member of the Diplomatic Security
			 Service of the Department of State or a military police officer of the
			 Armed Forces, to exercise investigative and law enforcement authority,
			 including those powers that may be exercised under section 3052 of title
			 18, United States Code, subject to such guidelines or policies as the
			 Attorney General considers appropriate for the exercise of such powers.
				(3)ProsecutionThe Attorney General may establish such procedures the Attorney General considers appropriate to
			 ensure that Federal law enforcement agencies refer offenses under section
			 3271 or 3272 of title 18, United States Code (as amended by section 2(a)
			 of this Act), to the Attorney General for prosecution in a uniform and
			 timely manner.
				(4)Assistance on request of attorney generalNotwithstanding any statute, rule, or regulation to the contrary, the Attorney General may request
			 assistance from the Secretary of Defense, the Secretary of State, or the
			 head of any other department or agency of the Federal Government to
			 enforce section 3271 or 3272 of title 18, United States Code (as so
			 amended). The assistance requested may include the following:
					(A)The assignment of additional employees and resources to task forces established by the Attorney
			 General under subsection (a).
					(B)An investigation into alleged misconduct or arrest of an individual suspected of alleged misconduct
			 by agents of the Diplomatic Security Service of the Department of State
			 present in the nation in which the alleged misconduct occurs.
					(5)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter for 5 years,
			 the Attorney General shall, in consultation with the Secretary of Defense,
			 the Secretary of State, and the Secretary of Homeland Security, submit to
			 Congress a report containing the following:
					(A)The number of prosecutions under chapter 212A of title 18, United States Code (as amended by
			 section 2(a) of this Act), including the nature of the offenses and any
			 dispositions reached, during the previous year.
					(B)The actions taken to implement subsection (a), including the organization and training of employees
			 and the use of task forces, during the previous year.
					(C)Such recommendations for legislative or administrative action as the President considers
			 appropriate to enforce chapter 212A of title 18, United States Code (as
			 amended by section 2(a) of this Act), and the provisions of this section.
					(c)DefinitionsIn this section, the terms agency and department have the meanings given such terms in section 6 of title 18, United States Code.
			(d)Rule of constructionNothing in this section shall be construed to limit any authority of the Attorney General or any
			 Federal law enforcement agency to investigate violations of Federal law or
			 deploy employees overseas.
			4.Effective date
			(a)Immediate effectivenessThis Act and the amendments made by this Act shall take effect on the date of enactment of this
			 Act.
			(b)ImplementationThe Attorney General and the head of any other department or agency of the Federal Government to
			 which this Act or an amendment made by this Act applies shall have 90 days
			 after the date of enactment of this Act to ensure compliance with this Act
			 and the amendments made by this Act.
			5.Rules of construction
			(a)In generalNothing in this Act or any amendment made by this Act shall be construed—
				(1)to limit or affect the application of ex­tra­ter­ri­tor­i­al jurisdiction related to any other
			 Federal
			 law; or
				(2)to limit or affect any authority or responsibility of a Chief of Mission as provided in section 207
			 of the Foreign Service Act of 1980 (22 U.S.C. 3927).
				(b)Intelligence activitiesNothing in this Act or any amendment made by this Act shall apply to the authorized intelligence
			 activities of the United States Government.
			6.FundingIf any amounts are appropriated to carry out this Act or an amendment made by this Act, the amounts
			 shall be from amounts which would have otherwise been made available or
			 appropriated to the Department of Justice.
		
